DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 10/13/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103--Previous
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7-8, 11-12, 14-18 remain rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US2016/0106641, cited in IDS) in view of Ramji (US 2008/0175801). This rejection applies to newly added claims 19-20, as well.
	Montgomery teaches stable compositions for whitening teeth comprising “hydrogen peroxide” and “a thickening polymer or copolymer comprising . . . hydroxyethyl acrylate/sodium acryloyldimethyltaurate copolymer” (Abstract). The “gels” of Montgomery “exhibit an extended shelf life without requiring refrigeration or other special storage conditions” and may be applied tooth the teeth via toothbrushing (Id.), as per claims 17, 20.
	Stability tests showed that the prior art composition “possess a high degree of stability with respect to viscosity, pH and hydrogen peroxide content” wherein “all of the physical properties tested will remain within +/-10% range of the initially reported numbers for pH and hydrogen peroxide concentration and within +/-20% of the initially reported numbers for viscosity for at least 24 weeks” (p. 5, para. [0046]).  The reference further teaches, “a product stored at 40 degrees C. for 12 weeks can be reliably projected to be stable at room temperature (25 degree C.) for at least 18 months, and if stored for 24 weeks under the same conditions will be stable at room temperature for at least 24 months” (Id.)
	Water may be present form 1-98% and hydrogen peroxide may be present from 1-30%(p. 7, Table 2), as per claims 3-5.  Suitable thickening polymer also includes “ammonium acryloyldimethyltaurate/vinyl pyrrolidone copolymer (Aristoflex AVC, Clariant International LTD)” (p. 3, para. [0025]), as per claims 7-8, 14, 18, which may be present from 0.1-10% w/w (p. 7, Table 2).
	The prior art teaches, “Optional components may be added or included in the inventive compositions in order to modify, preserve or enhance the performance or organoleptic characteristics” including “hydrogen peroxide stabilizers, humectants, secondary active ingredients, surface active agents, photoactive compounds, colorants, flavors and sweeteners” (p. 3, para. [0027]).
The prior art teaches a specific embodiment comprising water, 30% glycerin, sodium saccharin, 0.180% etidronic acid (stabilizer system), 0.260% potassium stannate (stabilizer system), 9.87% hydrogen peroxide, 5% hydroxyethyl acrylate/sodium acryloyldimethyltaurate copolymer (salt of a polymer of acryloyl-2, 2-dialkyltaruate), 0.0585 ammonium hydroxide, potassium hydroxide (stabilizer system/alkali hydroxide base) to pH 5.5 (p. 6, para. [0063]) Example 5A).


	Montgomery does not teach peo-ppo-block copolymer, peo homopolymer, or a chelating agent.

	Ramji teaches “stable personal care composition, including oral care compositions containing a peroxide source” (Abstract).
	The compositions include chelating agents for retarding “oxidative deterioration of finished products” (p. 9, para. [0115]) including “potassium gluconate and citrate; citric acid/alkali metal citrate combination; disodium tartrate; potassium tartrate . . .”, where suitable amounts “are about 0.1% to about 2.5%” (Id. at para. [0116]); humectants such as “polyethylene glycol” (poly(ethylene oxide) homopolymer), which may be present “from about 0% to about 70%”,  “to keep the toothpaste composition form hardening upon exposure to air, to give compositions a moist feel to the mouth, and, for particular humectants, to impart desirable sweetness of flavor” (p. 10-11, para. [0130]).
	The compositions also include “poloxamer” (poly(ethylene oxide)-poly(propylene oxide) block copolymer) “a nonionic surfactant” which “may also function as an emulsifying agent, binder, stabilizer, and other related functions” (p. 11, para. [0134]). “Poloxamers are difunctional block-polymers terminating in primary hydroxyl groups with molecular weights ranging from 1,000 to above 15,000” (Id.), as per claims 1, 15, 18.
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add chelating agents for the advantage of retarding oxidative deterioration, polyethylene glycol as humectant and poloxamer as surfactant/stabilizer, as taught by Ramji, to the compositions of Montgomery, since Montgomery teaches adding peroxide stabilizers, humectants, and surface active agents (surfactants).
While Ramji does not provide a concentration range for poloxamer, it would have been obvious to modify a range given its function as surfactant, emulsifier, binder, stabilizer, etc.  Accordingly, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 IIA quoting In re Aller, 220 F.2d 454, 456 (105 USPQ 233)).
The combination of Montgomery and Ramji suffices to address the encapsulating method of claim 16, insofar as it is a mixture hydrogen peroxide, water, poly(ethylene oxide)homopolymer and a salt of copolymers selected from acryloyl-2,2-dialcyltaruate salts.

Technological Background
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Banerjee et al., (US 2002/0141949, cited in IDS). Banerjee et al. is pertinent for teaching use of “Pluronic F127 (also known as Poloxamer 407) a trade name of BASF, which gels at room temperature (at about 20°C.) in water.  This gelling agent is very stable and not prone to oxidation by H2O2 probably due to absence of unsaturation and/or active sites in the molecule. Pluronic also acts as a surfactant, which helps to remove extrinsic stains from teeth” (p. 3, para. [0024])

Response to Arguments
	i) Applicant argues, “Only the combination of both compounds [i.e. poloxamer and Aristoflex] leads to long-term stable solution according to the invention and such is achieved surprisingly by the use of the ionic tenside Aristoflex and the amphiphilic molecule Poloxamer” (p. 10, 3rd paragraph).
	However, it is well settled that the arguments of counsel cannot take the place of evidence in the record (see MPEP 2145 relying on In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). 
	No evidence has been shown corroborating the notion that the combination of poloxamer and Aristoflex leads to long-term stability.  Typically, evidence in this regard is shown by comparing a composition comprising one compound to a composition comprising both compounds to establish that the combination (e.g. poloxamer with Aristoflex) provides long-term stability over compositions comprising only one of the compounds.  
	It should be noted here that there is also no discussion in the instant specification attributing long-term stability to poloxamer, let alone the combination of poloxamer and Aristoflex.
	ii) Applicant argues, “A proper consideration of Ramji and Banerjee together reveals that Banerjee’s range of 50-70% (w/v) of poloxamer to be utilized when constructing a dental gel” (p. 14, 2nd paragraph).
	However, the rejection over Banerjee has been withdrawn since claim 9 has been cancelled. Banerjee was cited to provide motivation for utilizing EDTA as a chelant in the compositions of Montgomery.  
	The motivation for utilizing poloxamer as a surfactant in the compositions of Montgomery, was provided by Ramji.  The amount of poloxamer used would have been consistent with its function as an emulsifying agent, binder, stabilizer, and other related functions, as taught by Ramji. (see Ramji at p. 11, para. [0134]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612